DETAILED ACTION
	This office action is in response to the amendment filed on January 25, 2022.  In accordance with this amendment, claims 1 and 5 have been amended, while claim 3 has been formally canceled.
Claims 1, 2, and 4-9 remain pending and are condition for allowance.  Note that non-elected claims 10-20 (elected without traverse on October 6, 2021) are formally canceled herein by Examiner’s Amendment to the Record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20, directed to Groups non-elected without traverse.  Accordingly, claims 10-20 have been canceled in the attached Examiner’s Amendment.  If Applicant wishes to pursue canceled claims 10-20, timely divisional application(s) should be filed.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  The non-elected claims 10-20 (without traverse in the election filed on October 6, 2021) must be formally canceled to pass allowed claims 1, 2, and 4-9 to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 10-20 (Canceled).










Allowable Subject Matter
Claims 1, 2, and 4-9 are allowed.  Claim 1 is the sole independent claim and has been amended into condition for allowance.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Hikichi US ‘945; Vail US ‘431) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 (see amendment filed January 25, 2022 and note the embodiment of Applicant’s Fig. 3).  Noting original dependent claim 5 (with intervening original claim 3 that is now canceled), the express features in which the “collimating lens” comprises a gradient-index (GRIN) lens, wherein the transmissive diffractive grating is formed on a polished end-face of the GRIN lens is not expressly taught or reasonably suggested by the closest prior art of record.  Although such a feature, in itself, is not novel in the optical communications / lenses art, such a combination as a whole and as arranged is not reasonably suggested by the prior art (with clear motivation to combine different prior art references).  For these reasons, the Examiner is unable to present a prima facie case of obviousness (under 35 U.S.C. 103).  Claims 2 and 4-9 are also allowable at least as being dependent upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-8), filed January 25, 2022, with respect to the claim amendments to independent claim 1, have been fully considered and are persuasive.  These amendments were expressly discussed between the Parties in the Interview dated on January 24, 2022.  Accordingly, all prior art rejections mailed on October 25, 2021 have been withdrawn.  Claims 1, 2, and 4-9 now serve to create a patentable distinction over the closest prior art of record.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 10-20 are canceled herein), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
Non-elected claims 10-20 (from Groups II and III) have been canceled in the attached Examiner’s Amendment.  If Applicant wishes to pursue canceled claims 10-20, timely divisional application(s) should be filed.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A to Li which is pertinent to GRIN lenses with polished end faces and integrated dispersion elements thereto (see Figs. and dependent claims 15-17, 29-31, 47, 56, 59, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             January 31, 2022